Title: From Thomas Jefferson to George Hammond, 8 August 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Aug. 8. 1793.

I have just received your favor of this morning and am authorized to assure you that the denial of asylum in our ports, was not meant to be confined to the Citoyen Genet, but to extend to all vessels armed in our ports. I had no information before of the Anti-George, named in your letter. But if she is in the same predicament, she will be subject to the same rule. I have the honor to be with great respect Sir your most obedt & most humble servt

Th: Jefferson

